UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2010 Commission file number0-24805 LITTLEFIELD CORPORATION (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 74-2723809 (I.R.S. Employer Identification No.) 2501 N. Lamar Blvd. Austin, Texas 78701 (Address of principal executive offices) Registrant's telephone number: (512) 476-5141 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller Reporting Company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [] No [X] On August 3, 2010, 17,915,087 shares of our Common Stock, par value $0.001 per share, were outstanding. Littlefield Corporation FORM 10-Q For the quarter ended June 30, 2010 INDEX Part I.FINANCIAL INFORMATION Item 1 Financial Statements a) Consolidated Balance Sheets as of June 30, 2010 (unaudited) and December 31, 2009 ……………. 2 b) Consolidated Statements of Operations (unaudited) for the Three Months Ended June 30, 2010 and 2009…………… 3 c) Consolidated Statements of Operations (unaudited) for the Six Months Ended June 30, 2010 and 2009…………… 5 d) Consolidated Statements of Cash Flows (unaudited) for the Six Months Ended June 30, 2010 and 2009…………… 7 e) Notes to Consolidated Financial Statements 9 Item 2 Management’s Discussion and Analysis of Financial Condition And Results of Operations…………… 17 Item 3 Quantitative and Qualitative Disclosures about Market Risk 22 Item 4 Controls and Procedures 23 Part II.OTHER INFORMATION Item 1 Legal Proceedings ……………. 24 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds …………. 24 Item 6 Exhibits …………… 24 Signatures and Certifications …………… 25 1 PART I – FINANCIAL INFORMATION Item 1.Financial Statements Littlefield Corporation CONSOLIDATED BALANCE SHEETS ASSETS June 30, 2010 December 31, 2009 (unaudited) Current Assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $26,752 and $27,777, respectively Other current assets Note receivable – current portion Total Current Assets Property and Equipment – at cost, net of accumulated depreciation and amortization Other Assets: Goodwill Intangible assets, net Note receivable, net Other non-current assets Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS'EQUITY Current Liabilities: Long term debt, current portion $ $ Long term debt, legal settlements, current portion Trade accounts payable Accrued expenses Total Current Liabilities Long-term Liabilities: Long term debt, net of current portion Other liabilities, related party Total Long-term Liabilities Total Liabilities Stockholders' Equity: Common stock, $0.001 par value, (authorized 40,000,000 shares, issued 18,817,406 shares and 18,817,406 shares, respectively , outstanding 17,915,087 shares and 17,959,114 shares, respectively) Additional paid-in-capital Treasury stock – 902,319 and 858,292 shares, at cost ) ) Accumulated deficit ) ) Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See notes to consolidated financial statements. 2 Littlefield Corporation CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended June 30, REVENUES: Entertainment $ $ Other TOTAL REVENUES DIRECT COSTS AND EXPENSES: Direct salaries and other compensation Rent and utilities Other direct operating costs Depreciation and amortization License expense TOTAL COSTS AND EXPENSES GROSS MARGIN GENERAL AND ADMINISTRATIVE EXPENSES: Salaries and other compensation Legal and accounting fees Depreciation and amortization Share-based compensation expense Other general and administrative TOTAL GENERAL AND ADMINISTRATIVE EXPENSES OPERATING INCOME (LOSS) ) ) OTHER INCOME AND EXPENSES: Interest income Interest expense ) ) Other income and expenses ) TOTAL OTHER INCOME AND EXPENSES ) ) INCOME (LOSS) FROM CONTINUING OPERATIONS BEFORE PROVISION FOR INCOME TAXES ) ) PROVISION FOR INCOME TAXES INCOME (LOSS) FROM CONTINUING OPERATIONS ) ) INCOME (LOSS) FROM DISCONTINUED OPERATIONS NET INCOME (LOSS) $ ) $ See notes to consolidated financial statements. 3 Littlefield Corporation CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended June 30, EARNINGS (LOSS) PER SHARE: Basic earnings (loss) per share Continuing operations $ ) $ ) Discontinued operations Total $
